PREGERSON, Circuit Judge,
specially concurring.
I concur in the judgment. I note that counsel for the state of California recognized at oral argument that the Attorney General’s investigation and representation in this case was, to say the least, not one of its finest hours. The plaintiffs’ § 1983 claims regarding misstatements in the affidavit are now foreclosed by this court. I note, however, that counsel for defendants also recognized at oral argument that “the overbroad execution of the search warrant does still remain in the case below.” I also write to commend plaintiffs’ attorney Andrea Miller for her excellent representation of her clients at oral argument.